DETAILED ACTION
This Office Action is in response to the applicant's amendment filed November 1st, 2021. In virtue of this communication, claims 1-6 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaanta et al. (US 2017/0073218 A1; hereinafter Kaanta).

With respect to claim 1, Kaanta teaches an arrangement in Figs. 1-7F comprising: 

an integrated circuit 10 distinct from the MEMS structure (comprising 16 and 18) (see Figs. 1-3 and paragraphs 22, 23, 26, 33; 10 is an integrated circuit at least as much as 40 is of the instant application; also see paragraph 32 of applicants original specification and note element 40 is a circuit board, casing, substrate, other structure), wherein 
the MEMS structure (comprising 16 and 18) comprises an encapsulation (including 20 and 10), the MEMS structure (comprising 16 and 18) being assembled directly on the integrated circuit 10, the integrated circuit 10 forming part of the encapsulation (including 20 and 10) (see Figs. 1 and 3, Abstract, and paragraphs 22, 23, 26, 27, 33; note that 20 and 10 encapsulate 16 and 18; 10 forms part of encapsulation at least as much as 40 does of the instant application; also see paragraph 44 of the applicants .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kaanta et al. (US 2017/0073218 A1; hereinafter Kaanta) in view of Escher-Poeppel et al. (US 2015/0061048 A1; hereinafter Escher-Poeppel).

With respect to claim 2, Kaanta discloses the arrangement of claim 1. 
Kaanta does not explicitly disclose wherein the integrated circuit comprises a read-out application specific integrated circuit, ASIC.
Escher-Poeppel discloses an arrangement in at least Fig. 1 wherein an integrated circuit comprises a read-out application specific integrated circuit, ASIC (see Fig. 1 and paragraphs 25, 29, 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the integrated circuit of Kaanta would comprise a read-out application specific integrated circuit, ASIC as taught by Escher-Poeppel because such MEMS devices need packaging to provide functionality like housing an 

With respect to claim 3, the combination of Kaanta and Escher-Poeppel discloses the arrangement of claim 2, wherein the MEMS structure (comprising 16 and 18) comprises one of the following: a resonator, a gyroscope, an accelerometer, an acoustic or ultrasonic microphone, a capacitive micromechanical ultrasonic transducer, a piezo micromechanical ultrasonic transducer, a micromechanical mirror structure, a magnetometer, a Fabry-Perot interferometer, a micromechanical infrared emitter or absorber, a light-emitting diode, an optical or radio-frequency waveguide, an optical or radio-frequency receiver or transmitter, an optical or X-ray imaging sensor, a bioanalytical sensor or actuator, a microfluidistic sensor or actuator, an acoustic emission sensor, a gas sensor, a temperature and humidity sensor, a flow sensor, and a neutron, alpha, beta, gamma or other radiation sensor (see Kaanta: Figs. 1 and 3 and paragraphs 24, 25; also see Escher-Poeppel: Fig. 1 and paragraphs 18).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaanta et al. (US 2017/0073218 A1; hereinafter Kaanta) in view of Bryzek et al. (US 2013/0341737 A1; hereinafter Bryzek).

With respect to claim 4, Kaanta discloses the arrangement of claim 1.

Bryzek discloses an arrangement in at least Figs. 15A and 15B wherein an encapsulation (PCB 1510) is made of FR-4, polymer, ceramics, silicon or glass (see Figs. 15A, 15B and paragraph 97).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the encapsulation (PCB) of Kaanta would be made of FR-4, polymer, ceramics, silicon or glass as taught by Bryzek because such materials are well known in the art and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaanta et al. (US 2017/0073218 A1; hereinafter Kaanta) in view of Escher-Poeppel et al. (US 2015/0061048 A1; hereinafter Escher-Poeppel) as applied to claims 2 and 3 above, respectively, and further in view of Bryzek et al. (US 2013/0341737 A1; hereinafter Bryzek).

With respect to claim 5, the combination of Kaanta and Escher-Poeppel discloses the arrangement of claim 2.
The combination does not explicitly disclose wherein the encapsulation is made of FR-4, polymer, ceramics, silicon or glass. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the encapsulation (PCB) of the combination of Kaanta and Escher-Poeppel would be made of FR-4, polymer, ceramics, silicon or glass as taught by Bryzek because such materials are well known in the art and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

With respect to claim 6, Kaanta discloses the arrangement of claim 3.
The combination of Kaanta and Escher-Poeppel does not explicitly disclose wherein the encapsulation is made of FR-4, polymer, ceramics, silicon or glass. 
Bryzek discloses an arrangement in at least Figs. 15A and 15B wherein an encapsulation (PCB 1510) is made of FR-4, polymer, ceramics, silicon or glass (see Figs. 15A, 15B and paragraph 97).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the encapsulation (PCB) of the combination of Kaanta and Escher-Poeppel would be made of FR-4, polymer, ceramics, silicon or glass as taught by Bryzek because such materials are well known in the art and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

Response to Arguments
Applicant's arguments filed November 1st, 2021 have been fully considered but they are not persuasive.
The applicant argues that “Kaanta does not disclose an arrangement comprising both a MEMS structure and an integrated circuit distinct from the MEMS structure, wherein the integrated circuit forms a part of an encapsulation of the MEMS structure.” The examiner respectfully disagrees.
In the response, the applicant states that “Figures 8A and 8B…provide an illustration of a construction where the MEMS component 12 may be any number of embodiments and is shown atop a ‘circuit board, casing, substrate, other structure’ 40 (page 5 of specification” and “As per paragraph 0044 of the specification as filed, ‘The MEMS die may also be assembled directly on another IC-package e.g. on a read-out (ASIC) circuit which is then an essential part of the encapsulation package.’ As such, item 40 may be representative of an integrated circuit and this integrated circuit may comprise an essential part of an encapsulation. Therefore, at least Figure 8A shows both an integrated circuit and an encapsulation as claimed.”
As outlined in the rejection above, Kaanta also teaches a MEMS component (comprising 16 and 18) assembled directly on a printed circuit board 10. The printed circuit board 10 comprises an essential part of an encapsulation in at least as much as item 40 of the instant application is an essential part of an encapsulation. Therefore, Kaanta teaches an arrangement comprising both a MEMS structure and an integrated circuit distinct from the MEMS structure, wherein the integrated circuit forms a part of an encapsulation of the MEMS structure. The claims remain rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.M.K/Examiner, Art Unit 2829     

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829